Title: [Diary entry: 26 August 1786]
From: Washington, George
To: 

Saturday 26th. Mercury at 68 in the Morning—77 at Noon And 73 at Night. A great deal of rain, in many hard showers fell in the course of last night. Morning cloudy, but clear after wards and warm. Rid to the Neck, Muddy hole, and Ferry plantations. At the two

first (as also at Dogue run Plantation) the Plows & Hoes were stopped by the earth being surcharged with water. At the ferry, the cut of Corn on the Hill having discharged the water more freely the People were putting in wheat there. On my return home found Mr. Geo. Fitzhugh (son of Colo. Wm. Fitzhugh of Maryland) here. They dined, and returned to Alexandria afterwards as did the Miss Lees & Miss Countee this Morng.